DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant’s use of “fine” and “coarse” are considered relative terms and therefore have relative meaning which could raise issues of indefiniteness.  However, since they are used together in the body of the same claim, then they are considered to be definitely defined relative to each other.  For example, a “fine” grit will be considered a finer grit than the claimed coarse grit, and the “coarse” grit will be considered a coarser grit than the claimed fine grit.  Therefore the claimed “fine grinding stone” is considered a grinding stone more fine than the “coarse grinding stone” and the “coarse grinding stone” is considered a grinding stone coarser than the “fine grinding stone.”  

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 

Authorization for this examiner’s amendment was given in an interview with Paul Fattibene (Reg. No. 31,694) on 06/15/2021.

The application has been amended as follows: 
Claim 1, page 4, lines 2-3 of the second paragraph - - “a respective one of said plurality of chucks and a rotation shaft of [[a]] the course grinding stone; and” - -


Reasons for Allowance
	Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art of Mori (US-2002/0081954) and Hirokawa (US-6,220,945) fails to anticipate or render obvious the method of claim 1, particularly “measuring a second angle made between the rotation shaft of a respective one of said plurality of chucks and a rotation shaft of a course grinding stone” and “titling the rotation shaft of the coarse grinding stone so as to set the rotation shaft of the coarse grinding stone to the second angle…prior to the wafer grinding process” as claimed, in combination with all the other claimed limitations.
	Mori fails to disclose directly measuring the angle of both a fine grinding stone and a coarse grinding stone and also fails to disclose a tilting means for tilting the coarse grinding stone.  While Hirokawa teaches a tilting means (pressing devices 20) for tilting a grinding stone (abrading member 11) and adjusts the tilting either by measuring the differences between pressing devices or angle sensors [Hirokawa; col. 7, lines 1-5], Hirokawa only measures this value after making contact with the wafer and not “prior to the wafer grinding process” as now claimed.  While 
	For these reasons, claim 1 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723